Citation Nr: 1338423	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  12-00 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD), anxiety, schizophrenia, schizoaffective disorder, panic disorder, claustrophobia, and depression.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, schizophrenia, schizoaffective disorder, panic disorder, claustrophobia, and depression.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1979.  He also had a period of Active Duty for Training from January 1976 to April 1976.  These matters come to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

As noted on the title page, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, schizophrenia, schizoaffective disorder, anxiety, panic disorder, claustrophobia, and depression.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2006 rating decision, the RO determined that the Veteran had failed to submit new and material evidence to reopen the claim for service connection claim for an anxiety disorder not otherwise specified; the Veteran did not perfect an appeal of that decision within one year of being notified, and the decision became final.

2.  Evidence received since that July 2006 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The July 2006 rating decision, which denied the Veteran's claim to reopen entitlement to service connection for an acquired psychiatric disorder, is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013).   

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002);  38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to a claim to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

In this case, the Board finds sufficient evidence to reopen the Veteran's claim for an acquired psychiatric disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II.  New and Material

The Veteran initially filed a claim for service connection for generalized anxiety disorder in June 1980.  In a February 1981 rating decision, the RO denied his claim based on the lack of nexus between the Veteran's disorder and his active service.  The Veteran did not appeal his claim for service connection, nor did he submit any additional evidence within one year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  

Most recently, the Veteran filed a claim for anxiety and depression in April 2006.  In a July 2006 rating decision, the RO denied his claim to reopen on the basis that new and material evidence had not been received.  VA treatment records dated within one year of the rating decision were associated with the file.  However, as they did not provide additional information regarding the nexus between the Veteran's condition and his active service, they were not "material" to his claim filed in April 2006.  Thus, as the Veteran did not appeal the July 2006 rating decision, it became final.  The decision became final one year later.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103; see Buie, 24 Vet. App. at 252.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 .

The regulations define 'new' evidence as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) . New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510   (1992).
 
The evidence added to the record since the last final denial includes statements from the Veteran.  Significantly, the Veteran contends that a group of soldiers attacked him in the shower during active service.  He claims that this was a traumatic event for him because he became fearful and paranoid that he would be the target of future attacks.  He states that his nervous condition has persisted since service.  The Board finds that this evidence is new in that it was not associated with the claims folder prior to the July 2006 rating decision.  Moreover, the evidence is material because it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  His assertion of being assaulted in-service clearly relates to his claim for service connection and is presumed to be credible for purposes of reopening the claim.  Therefore, his claim for an acquired psychiatric disorder will be reopened.  


ORDER

New and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disorder has been received; to this extent, the appeal is granted.  


REMAND

The Veteran contends that he experiences an acquired psychiatric disorder as a result of in-service personal assault.  He states that he was bullied during active service and that he was attacked by a group of soldiers in the shower.  His service treatment records are negative with respect to complaints of personal assault.  

VCAA Notice-  The Veteran has not received proper notification of the requirements for a claim of entitlement to service connection for PTSD based on in-service personal assault.  

In Gallegos v. Peake, 22 Vet. App. 329 (2008), the Court held that in cases of alleged personal assault, VA must first inform the claimant that he may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his account of an in-service assault, and suggest potential sources for such evidence.  Then, VA must assist him in the submission of alternative sources of evidence by providing additional time for him to submit such evidence after receipt of the personal-assault letter and, where appropriate, by obtaining evidence on his behalf.  The Court has emphasized that in a claim of service connection for PTSD based on personal assault pursuant to 38 C.F.R. § 3.304(f), VA has a heightened burden of VCAA notification.  Id.  

As the Veteran has not been provided with this VCAA notice during the pendency of this appeal, a remand is required for the AMC/RO to provide the Veteran with a specific VCAA notice letter necessary for PTSD cases based on in-service personal assault or harassment.  

Social Security Records- A March 2010 Social Security Administration (SSA) Inquiry by the RO reflects that the Veteran is in receipt of SSA disability benefits.  This raises the possibility of outstanding SSA disability records that may be pertinent to the claim on appeal.  When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist. See 38 C.F.R. 
§ 3.159(c)(2) and (3) (2013); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).

Service Personnel Records-  The Veteran's personnel file has not been obtained.  The Board points out that evidence of behavior changes-including, but not limited to, a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse; economic or social behavior changes-following the claimed assault is one type of relevant evidence that may support a claim based on an alleged personal assault. See 38 C.F.R. § 3.304(f)(5) (2013); see also M21-1MR, Part III, Subpart iv, Chapter 4, Section 4, Paragraph 30.  These records may contain such evidence.  There might also be evidence in these records that would help to corroborate the Veteran's contention that he was beaten, e.g., records showing that his assailants were tried and court martialed.  

VA Examination for Acquired Psychiatric Disorder-  The Veteran states that he has been experiencing anxiety and depression since service.  He states he was targeted in service because of his small stature, quiet nature and language difficulty, that he was assaulted by other service members, and that he became paranoid and feared for his life as a result.  See December 2009 Notice of Disagreement; See also December 2011 VA Form 9.  

VA treatment records document the Veteran's treatment and diagnosis of an acquired psychiatric disorder in September 1980.  A VA psychiatric examination diagnosed generalized anxiety.  A subsequent December 1980 psychological assessment suggested schizophrenic reaction.  Since that time, he has been diagnosed with schizophrenia, schizoaffective disorder, PTSD, anxiety, panic disorder, and depression.  VA treatment records from 1980 to the present do not include a nexus opinion.  

Based on the above, the Board finds that the Veteran should be scheduled for a VA psychiatric examination by a medical professional with appropriate expertise to determine the likelihood that the alleged personal assault during service occurred, and if so, whether any current acquired psychiatric disorder is related to a personal assault incurred in service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Additionally, an opinion should be rendered as to whether the Veteran's acquired psychiatric disorder is related to any other incident of service. 

VA Treatment Records-  The claims file reflects that the Veteran has received medical treatment from the West Palm Beach VA Medical Center (VAMC) and the San Juan , Puerto Rico VA Medical and Regional Office Center (VAMROC).  However, as the claims file only includes treatment records from those facilities dated up to January 2009, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO should obtain and associate with the claims file all outstanding VA records.  

Additionally, while the claims file is being reviewed, it is requested that an effort be made to translate all Spanish documents associated with the file. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any additional relevant medical evidence that may have come into existence since the January 2009 VA treatment record. 

2. Send the Veteran a VCAA notice letter compliant with 38 C.F.R. § 3.304(f), as required for PTSD claims based on in-service personal assault or harassment.  In particular, the notice must advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible evidence of the in-service stressor.  Then, allow the Veteran the opportunity to furnish this type of evidence or to advise VA of potential sources of such evidence.  The notice letter should also address entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

3. Obtain any outstanding Social Security Administration disability records concerning this Veteran, including all medical records that formed the basis of any decision rendered by this other Federal agency. If these requested records do not exist or are unavailable, and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).


4. Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, and obtain the Veteran's service personnel records. A search should also be conducted for any records pertaining Court Martial proceedings involving the Veteran during his period of service in the United States Army from January 1977 to January 1979.

If more details are required to conduct the search, the Veteran should be asked to provide the necessary information. The results of such request, whether successful or unsuccessful, should be documented in the claims file and the Veteran informed of any negative results. If the records are not obtainable, the RO should render a specific finding that further efforts to obtain such records would be futile. 

5. Following full completion of development set forth above, schedule the Veteran for a VA psychiatric examination.  The claims file must be made available to and reviewed by the examiner.  In answering these questions, the examiner should address the Veteran's purported service stressors and incidents as well as the medical evidence of record.  

The examiner must offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  If a diagnosis of PTSD is made, the examiner must identify the specific stressor(s) underlying the diagnosis.  Further, if it is not otherwise corroborated by the record, the examiner should comment on whether she or he believes that the Veteran was a victim of an in-service assault or harassment and  whether it is at least as likely as not that the Veteran's PTSD is the result of any in-service claimed event, to include the personal assault or harassment.    

If the examiner determines that there is inadequate evidence to support the occurrence of the in-service personal assault or determines that the clinical evidence does not support a diagnosis of PTSD, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disorder (to include: depression, anxiety, schizophrenia, schizoaffective disorder, panic disorder, claustrophobia and depression) had its onset in service or is otherwise etiologically related to the Veteran's service, including any incident of service.  The examiner must consider the Veteran's assertion that he began to experience psychiatric symptomatology in service, and that he was diagnosed with a psychiatric disorder approximately 18 months after service discharge. 

A complete rationale should be provided for all requested opinions.  If the psychiatrist finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.  

6. Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.  Additionally, prior to the return of the claims file to the Board, it is requested that an effort be made to translate the Spanish documents associated with the file.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


